Citation Nr: 0730444	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).

2. Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).

3.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on July 5, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to 
specially adapted housing or a special home adaptation grant.  
The veteran perfected an appeal to the Board from that rating 
decision.

Also, the claims file contains a copy of a document (dated in 
May 2004) providing notice of a December 15, 2003 decision by 
the VA Medical Center (MC) in Providence, Rhode Island.  In 
that document, the Chief, Patient Services, provided notice 
of the denial of a claim for payment or reimbursement of 
unauthorized medical expenses incurred on July 5, 2003, for 
treatment at a non-VA medical facility.  The claims file also 
contains a letter received in April 2004 from the veteran's 
representative notifying the RO of the veteran's notice of 
disagreement with the December 2003 decision.  

Thus, the veteran has initiated an appeal as to the December 
15, 2003 decision by filing a timely notice of disagreement 
in April 2004.  That issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected disability consists of 
schizoaffective disorder, evaluated as 100 percent disabling, 
effective December 3, 1998.

2.  The veteran's service-connected schizoaffective disorder 
does not result in loss or loss of use of any extremity, 
blindness in either eye, or organic disease or injury 
affecting functions of balance or propulsion.   
 
3.  The veteran does not have additional service-connected 
disability due to the loss of use of any other extremity, 
blindness in both eyes (having only light perception), or 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

4.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2007).
 
2. The criteria for entitlement to a certificate of 
eligibility for a special home adaptation grant have not been 
met. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a 
(2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide. In compliance with 38 C.F.R. 
§ 3.159(b), the notification should also include the request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In this case, VA satisfied the notification requirements of 
the VCAA by means of a letter dated in January 2004.  In that 
letter, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claim on appeal. The RO 
has informed the veteran of the types of evidence needed to 
substantiate his claim for specially adapted housing or a 
special home adaptation grant.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim for entitlement to 
a certificate of eligibility for financial assistance in 
acquiring specially adapted housing, or for a special home 
adaptation grant, the Board finds that the veteran is not 
prejudiced by a decision at this time, particularly in view 
of the Board's decision to deny these claims.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made in support of the veteran's claim.  The RO 
has also asked the veteran to provide any further evidence 
which may substantiate his claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice. The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

The veteran claims entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or special home adaptation.  See 38 C.F.R. §§ 3.809, 
3.809a (2007).  In his June 2003 application for benefits, he 
remarked that he had neuropathy in his legs, which resulted 
in extreme difficulty in negotiating any stairs and the need 
to use a cane.

A. Specially Adapted Housing

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2007).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

Initially, the Board notes that service connection is in 
effect only for schizoaffective disorder, which is assigned a 
100 percent disability rating, effective from December 1998.  
There is no evidence of record, and the veteran does not 
claim that his schizoaffective disorder results in any 
condition associated with neuropathy in his legs.  Similarly, 
there is no evidence of record to suggest that the veteran's 
service-connected schizoaffective disorder results in any 
disability associated with the lower extremities, upper 
extremities, blindness, or organic disease or injury, or 
otherwise affects functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  

Essentially all of the VA treatment and examination reports 
dated from the 1960s to January 1999 relate to the veteran's 
psychiatric condition.  There is a progress note in May 1997 
which indicates that the veteran was status post vascular 
surgery (right leg), and that he had degenerative joint 
disease of the hands, wrist, and left shoulder.  However, 
there is no evidence, and the veteran has not claimed, that 
any such conditions are linked to service.  Further, there is 
no evidence that such conditions have resulted in loss, or 
loss of use, of any lower or upper extremity, so as to affect 
the functions of balance or propulsion as to preclude 
locomotion without aid of braces, crutches, canes, or a 
wheelchair.

In sum, the veteran is not entitled to compensation for 
permanent and total service-connected disability due to any 
of the enumerated conditions found at 38 C.F.R. § 3.809(b)(1-
4).  His service-connected disability has not caused him to 
lose the use of one or both lower extremities, or to be blind 
in both eyes.  While the service-connected schizoaffective 
disorder may seriously impair the veteran, that disability 
does not also include the loss of use of an upper extremity.  
Nor does it involve organic disease or injury which so 
affects the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. Because the veteran does not meet the specified 
criteria, his claim must be denied under 38 C.F.R. § 3.809. 

B. Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

Here, the veteran's service connected disability is due to a 
psychiatric disability and not due to a physical disability.  
The veteran has not asserted, nor do the records show, 
service connected blindness in both eyes with 5/200 visual 
acuity or less, or service connected anatomical loss or loss 
of use of both hands.

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.

C. Conclusion

Service connection is not in effect for any disability 
resulting in either (1) loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness 
in both eyes, having only light perception, plus the loss or 
loss of use of one lower extremity; or (3) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes , or a wheelchair; or (4) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
As none of these criteria has not been demonstrated, the 
criteria for special adapted housing have not been met.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

Further, the veteran is not service-connected for any 
disability resulting in blindness in both eyes with 5/200 
visual acuity or less; or the anatomical loss or loss of use 
of both hands.  Such criteria has not been shown.  Thus, the 
Board finds that entitlement to benefits under the provisions 
of 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a cannot be 
granted.

Therefore, the Board finds that on considering the evidence 
of record, that specially adapted housing or a special home 
adaptation grant under the provisions of 38 U.S.C.A. § 2101 
is not warranted.  Therefore, the veteran is not entitled to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or special home adaptation.  See 38 
C.F.R. §§ 3.809, 3.809a (2006).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for a special 
home adaptation grant is denied.


REMAND

In a December 2003 decision, the VA Medical Center in 
Providence, Rhode Island, denied a claim for payment or 
reimbursement of unauthorized medical expenses incurred on 
July 5, 2003, for treatment at a non-VA medical facility.  
Subsequently, in April 2004 the veteran's representative 
submitted a letter containing a notice of disagreement with 
the December 2003 decision as to the denial of that claim.   

The RO has not issued a statement of the case to the veteran 
after receipt of his timely notice of disagreement.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
case is REMANDED for the following action:

Provide the veteran and his representative 
a statement of the case as to the issue of 
entitlement to payment or reimbursement of 
unauthorized medical expenses incurred on 
July 5, 2003.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal to the Board 
in order to perfect an appeal of this 
issue.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If one is 
filed, then subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


